PER CURIAM.
Johnny Lee Harris, an inmate of the Florida State Prison at Raiford, Florida, in proper person filed with the Clerk of the Court of Record in and for Escambia County, Florida, a pleading entitled “Motion For Service Of Parts Of Minutes And Proceedings With Held” and said pleading has been transmitted to this court because it is captioned “In The Court Of Appeal, First District Appeal Court Of Florida” and under the style of Johnny Lee Harris, appellant, versus State of Florida, appellee.
This is an appeal from an order denying appellant’s motion pursuant to Criminal Rule Number One, F.S.A. ch. 924 Appendix, to vacate a judgment of conviction and sentence for crime imposed upon appellant by the Court of Record of Escambia County, Florida.
The object of the subject motion appears to be to have the clerk and court reporter of the trial court prepare and forward for use on this appeal a complete record of all of the proceedings on the trial of the cause. The appellant is entitled only to a transcript of the proceedings relating to the collateral attack made by him pursuant to Criminal Procedure Rule Number One and an in*886spection of the record filed in this court indicates that all of the proper record pertaining to the collateral attack has been duly lodged in this court. The motion is therefore without merit and should be denied.
It is so ordered.
STURGIS, C. J., and WIGGINTON and CARROLL, DONALD K., JJ., concur.